Judgments, Supreme Court, New York County, (Alvin Schlesinger, J., at suppression hearing; Jay Gold, J., at plea and sentence), rendered July 27, 1994, convicting defendant, upon his pleas of guilty, of robbery in the first degree and attempted robbery in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years and 2 to 4 years, respectively, unanimously affirmed.
The information the police officers had, together with defendant’s actions, constituted a proper predicate for the detention of defendant. We have considered defendant’s remaining claims and find them to be without merit. Concur— Murphy, P. J., Milonas, Kupferman, Ross and Mazzarelli, JJ.